      Case 1:18-cv-12431-NMG Document 27 Filed 04/12/19 Page 1 of 5



                    United States District Court
                     District of Massachusetts

                                    )
PATRICE COMPERE and MARLY           )
COMPERE BERNADO,                    )
                                    )
          Plaintiffs,               )
                                    )
          v.                        )     Civil Action No.
                                    )     18-12431-NMG
DENIS RIORDAN, LEE FRANCIS          )
CISSNA, the DEPARTMENT OF           )
HOMELAND SECURITY, KIRSTJEN         )
NIELSEN and TODD LYONS,             )
                                    )
          Defendants.               )
                                    )

                          MEMORANDUM & ORDER

GORTON, J.

    This case arises out of removal proceedings brought against

Patrice Compere (“Compere”).     Compere and his mother, Marly

Compere Bernado, also known as Marly Brizard (“Brizard” or

collectively “plaintiffs”), filed a complaint against the

Department of Homeland Security and various officers and

officials of the Department of Homeland Security, the United

States Citizenship and Immigration Services (the “USCIS”) and

Immigration and Customs Enforcement (“ICE”) (collectively

“defendants”) alleging that they have unlawfully deprived

Compere the opportunity to adjudicate his application for

adjustment of status.    Specifically, plaintiffs submit that

defendants violated the Administrative Procedure Act, 5 U.S.C.


                                  -1-
       Case 1:18-cv-12431-NMG Document 27 Filed 04/12/19 Page 2 of 5



§ 555(b), by unreasonably failing to produce for nearly 15 years

the necessary documentation for Compere to file the Form I-485

Adjustment of Status application.        As a result of that allegedly

unreasonable delay in agency action, Compere is no longer

eligible for naturalization because of subsequent criminal

convictions and is subject to a final order of removal from the

United States.

      Plaintiffs seek a writ of mandamus to compel the USCIS to

adjudicate Compere’s application for adjustment of status nunc

pro tunc to April, 2004, when the USCIS first failed to produce

the necessary documentation to plaintiffs for that application.

On March 20, 2019, this Court entered an order denying

plaintiffs’ motion for a preliminary injunction (Docket No. 26).

For the reasons that follow, the Court will now allow

defendants’ motion to dismiss for failure to state a claim.

I.    Background

      For a recitation of the facts of this case and the parties’

arguments relevant thereto, see the Court’s prior order on

plaintiffs’ motion for a preliminary injunction.

II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

                                   -2-
      Case 1:18-cv-12431-NMG Document 27 Filed 04/12/19 Page 3 of 5



Twombly, 550 U.S. 544, 570 (2007).      In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).     Furthermore, the Court must accept

all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).         Although a

court must accept as true all of the factual allegations

contained in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

    Neither party has addressed the standard for granting a

writ of mandamus.     The First Circuit Court of Appeals has,

however, explained that a writ of mandamus is an extraordinary

remedy in which the plaintiff must demonstrate 1) a clear and

indisputable right to issuance of the writ, 2) no other adequate

source of relief such that without such issuance the plaintiff

is subject to “irreparable harm” and 3) the equities, on

balance, favor issuance of the writ. In re Bulger, 710 F.3d 42,

45 (1st Cir. 2013).    In addition, the First Circuit Court of

Appeals has stated that the writ is typically



                                  -3-
      Case 1:18-cv-12431-NMG Document 27 Filed 04/12/19 Page 4 of 5



    reserved for the immediate correction of acts or omissions
    by the district court amounting to an usurpation of power.

In re Tsarnaev, 780 F.3d 14, 18 (1st Cir. 2015) (internal

quotation marks omitted) (quoting In re Pearson, 990 F.2d 653,

656 (1st Cir. 1993)).

    B.      Application

    As explained in this Court’s prior order denying

plaintiffs’ motion for a preliminary injunction, plaintiffs have

not established that they have a clear and indisputable right to

the ultimate relief sought.     The relevant caselaw is unclear as

to whether this Court has the authority to compel the USCIS to

accept and adjudicate Compere’s application to adjust his

immigration status nunc pro tunc to April, 2004.

    Furthermore, plaintiff’s complaint does not seek review of

the exercise of the discretionary authority of this or any other

adjudicatory forum for which a writ of mandamus is intended. See

In re Tsarnaev, 780 F.3d at 20-22 (denying a writ of mandamus to

compel the district court to allow the defendant’s motion for

change of venue); In re Bulger, 710 F.3d at 48-49 (granting a

writ of mandamus to compel district court judge to recuse

himself).   Plaintiffs have not demonstrated that they are

entitled to the unusual remedy of a writ of mandamus and

therefore defendants’ motion to dismiss will be allowed.




                                  -4-
      Case 1:18-cv-12431-NMG Document 27 Filed 04/12/19 Page 5 of 5



                                 ORDER

    Accordingly, defendants’ motion to dismiss (Docket No. 20)

is ALLOWED and defendants’ earlier motion to dismiss (Docket No.

13) is DENIED as moot.



So ordered.



                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated April 12, 2019




                                  -5-
